Citation Nr: 1447801	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1961 to June 1965. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for hemorrhoids and an increased rating for duodenal ulcer.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Seattle, Washington. A transcript of the hearing has been associated with the claims file. Most recently, in October 2011, the Board remanded this case for additional development. By an August 2012 rating decision, the Appeals Management Center (AMC) granted service connection for hemorrhoids. Such represents a full grant of the benefit sought as to that claim and the Board will confine its consideration to the issues set forth on the decision title page. Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records and a June 2014 brief.

The Board, in its October 2011 remand, referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to service connection for high blood pressure, including as secondary to service-connected duodenal ulcer. Such was raised by the Veteran's May 2009 statement. To date, it does not appear that the AOJ has had the opportunity to adjudicate the claim and it is referred again for appropriate action.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, during the entire appellate period, his service-connected duodenal ulcer was manifested by moderately severe ulcer disease with recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.
CONCLUSION OF LAW

During the entire appellate period, the criteria for a 40 percent rating, and no more, for service-connected duodenal ulcer have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.7, 4.114, DC 7505.


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. The claimant bears the burden of presenting and supporting a claim for benefits. 38 U.S.C.A. § 5107. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In its evaluation, the Board considers all information and lay and medical evidence of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

The RO, in September 1967, granted service connection for duodenal ulcer and assigned the same an initial 10 percent rating. By an August 2002 RO rating decision, the rating was increased to 20 percent, effective July 26, 2001. The Veteran did not file a Notice of Disagreement (NOD) with the August 2002 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision. See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the August 2002 rating decision became final based on the evidence then of record and the August 2009 rating decision is the proper decision on appeal. 38 U.S.C.A.         § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
A veteran's entire history is reviewed when assigning a disability evaluation. 38 C.F.R. § 4.1. In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007). The issue of entitlement to a rating in excess of 20 percent for duodenal ulcer arises from a claim received on March 30, 2009. Thus, the relevant temporal focus for adjudicating the level of disability of this claim is from the time period one year before the claim was filed; in this case, March 30, 2008, to the present. See Hart, supra; 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).

The Veteran's duodenal ulcer has been evaluated under DC 7305, which provides for a maximum 60 percent rating for severe ulcer disease with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. A 40 percent rating is assigned for moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. A 20 percent rating is assigned for moderate ulcer disease with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations. A 10 percent rating is assigned for mild recurring symptoms once or twice yearly. 38 C.F.R. § 4.114, DC 7305.

A VA weight tracking chart, in pertinent part, indicates that from March 2008 to February 2009, the Veteran went from approximately 166 pounds to 159 pounds to 165 pounds. VA treatment records dated in December 2008 indicate that the Veteran reported a two-to-three month history of passing black stools, with persistent epigastric pain. He denied lightheadedness, dizziness, nausea, vomiting, diarrhea, or hematemesis

In a May 2009 statement, the Veteran asserted that his condition greatly affected his general body health, in that he had constant gas and bloating, with frequent flare-ups of pain and black or bloody stools. He reported that his condition caused him to limit his intake of food otherwise good for his health. He asserted that during periods of extended pain and symptoms, he also experienced sweating and lightheadedness, weakness, sleep disturbances, and loss and gain of weight. He reported that such occurred several times each year and required weeks of restricted diet. 

On VA examination in May 2009, conducted by a private examiner, the examiner noted that the Veteran used prescription medication, twice daily, and that his condition did not affect his general health or body weight. The Veteran complained of abdominal distention, diarrhea, constipation, cramping, and sleep disturbances. He reported constant stomach pain, with black tarry stools on five occasions in total, the last time being April 2009, without resultant anemia. He denied nausea and vomiting, or hospitalization or surgery, and denied incapacitation. The Veteran presented well-nourished and the examiner reported that his nutritional status was normal. There was tenderness to palpation of the abdomen. 

VA treatment records dated in May 2009 indicate that the Veteran presented with melena, dyspepsia, and abdominal pain. He reported that he experienced a two-to-three week recurrence of dark stools and persistent epigastric pain despite medication. He denied lightheadedness, dizziness, nausea, vomiting, diarrhea, hematochezia, or hematemesis. He presented with a weight loss of five pounds. 

In a December 2009 statement, the Veteran also reported that for his build, an unintentional 10-pound weight loss was severe. He asserted that his incapacitating episodes occurred more than four times each year and were at least 10 days in duration. He reported that his episodes occurred almost monthly and restricted most aspects of his life in that he could not regularly go to an office, meet with people, travel to appointments, or be in public because of the stomach pain, limited diet, and excessively malodorous gas. He asserted that the statements of the VA examiner were conflicting and erroneous. He clarified that his stomach pain was constant and that sometimes food intake increased the pain. He noted that while he did not report on VA examination that his disability resulted in incapacitation, such restricted his contact with people and thus restricted his ability to work. 

In a December 2009 statement, a VA care provider asserted that the Veteran's ulcer was manifested by moderately severe ulcer disease with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. 

At the time of the October 2010 Board hearing, the Veteran reported that he experienced pain, cramping, the inability to sleep, and malodorous gas, as well as nausea, occasional vomiting, and painful and dark stools. He asserted that he was on the highest dose of prescription medication, twice daily. He reported that he went to the doctor four-to-eight times each year. He reported that as a management consultant, he had lost a number of opportunities and jobs due to problems being with other people. He asserted that his constant symptoms occurred to the point when he had to reschedule commitments and stay home three-to-four times each month. 

During VA treatment in November 2010, the Veteran reported a "gnawing" pain in his middle abdomen, with one-to-two episodes of melena weekly. 

On VA examination in December 2011, the Veteran reported the use of daily medication. It appears that he reported recurring episodes of symptoms that were not severe, lasting one-to-nine days, three times each year. He complained of abdominal pain, periodic, occurring less than monthly, relieved by standard therapy. Anemia, nausea, vomiting, hematemesis, and melena were not noted. It appears that the Veteran denied incapacitating episodes. The examiner reported that the Veteran's disability did not impact his ability to work. In pertinent part, the examiner noted that the Veteran had mild gastritis, controlled by his medication, without hospitalization or transfusion. 

In a January 2012 statement, the Veteran reported that when asked by the examiner as to the frequency of his episodes, he reported that his episodes occurred at least once per month and severe episodes occurred four times each year. He asserted that the duration of his episodes could be weeks. He also asserted that his abdominal pain was almost daily, and his symptoms were only partially relieved by standard therapy. He also noted that he in fact informed the VA examiner that he experienced incapacitating episodes and that his disability impacted his ability to work. 

Resolving all doubt in his favor, the Board finds that the Veteran experienced recurrent incapacitating episodes averaging 10 days in duration at least four times a year during the entire appellate period, as is required for a 40 percent rating under DC 7305. 38 C.F.R. § 4.114, DC 7305. A 40 percent rating, and no more, during the entire appellate period, is thus granted for service-connected duodenal ulcer. 

The Board cannot explain the discrepancy between the Veteran's reports of his symptoms, specifically, the frequency with which he experiences incapacitating episodes, and the report rendered by the VA examiner in December 2011. In his December 2009 statement, the Veteran asserted that he indeed experienced incapacitating episodes more than four times each year, and that such lasted at least 10 days. The Veteran is competent to report his symptoms and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, at 470. 

The issue is somewhat complicated by the fact that the term "incapacitating episodes" is not defined by the applicable regulation. It is clear that the Veteran, during various statements made during the appeal, competently and credibly described difficulty managing his symptoms and being out in public, as well as experiencing sleep disturbances and periods of extreme pain multiple times each year. The Board carefully considered the VA physician's December 2009 statement that the Veteran met the criteria for a 40 percent rating, as well as the regulation that directs the rater to apply the higher evaluation when there is a question as to which of two evaluations shall be applied, if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  

There is no evidence that the maximum 60 percent rating under DC 7305 is warranted. Specifically, the regulation requires manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114, DC 7305. There is no evidence of such. The Veteran has specifically presented for treatment and examination without anemia, and while he has gained and lost weight, there is no evidence of definite impairment of health. DC 7305 may thus not serve as a basis for a rating in excess of 40 percent in the present appeal. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. To determine whether a veteran is entitled to an extraschedular rating, the Board must first consider whether the established schedular criteria are adequate to describe the severity and symptoms of the claimant's disability; and if not, whether the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, or whether the award of an extraschedular disability rating is in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). Here, the Veteran has reported pain, nausea, cramping, sleep distubances, weight changes, dark stools, malodorous gas, bloating, distention, tenderness, lightheadedness, vomiting, weakness, dyspepsia, sweating, constipation, melena, and dizziness. The Board has considered such as the symptoms present during the Veteran's incapacitating episodes, episodes specifically contemplated by the rating criteria. The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted. 38 C.F.R.          § 3.321; Thun, 572 F.3d 1366.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of abdominal distress that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A claim of entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his duodenal ulcer. While he has described difficulty with traveling for business and meeting with people due to his symptoms, he has not asserted that he is either unemployed or that his duodenal ulcer renders him as such.


ORDER

A rating of 40 percent, and no more, for service-connected duodenal ulcer, is granted during the entire appellate period.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


